            Case 1:18-cr-00373-RJS Document 799 Filed 03/29/21 Page 1 of 1




NEW JERSEY OFFICE                                                                        NEW YORK OFFICE
130 POMPTON AVENUE                                                                       48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                                         NEW YORK, NY 10005
(973) 239-4300                                                                           (646) 779-2746

                                           LORRAINE@LGRLAWGROUP.COM
                                              WWW.LGAULIRUFO.COM
                                               FAX: (973) 239-4310
                                                    _________

                                                                                                         March 26, 2021
                                     IT IS HEREBY ORDERED THAT pursuant to 18 U.S.C. § 3006A and Section
Via Email and ECF             VIII of the CJA Plan for the Southern District of New York (rev. Oct.
Honorable Richard J. Sullivan 2019), Jenna Dunlap is authorized to review discovery in this case for
United States Circuit Judge up to 60 hours at a rate of $75 per hour.
                              SO ORDERED.
Southern District of New York
40 Foley Square               Dated: March 29, 2021                   ________________________
                                     New York, New York               Richard J. Sullivan
New York, NY 10007
                                                                                          United States Circuit Judge
                                                                                          Sitting by Designation
                                    Re:     USA v. Burgess et al., (Tyshawn Burgess)
                                            18 Cr. 373(RJS)

    Dear Judge Sullivan:

             We recently received a significant amount of discovery from the government to be
    reviewed before sentencing, much of which involved recorded telephone conversations. While
    we have been diligently reviewing the discovery, it seems that it would be cost effective to have
    our in-house paralegal, Jenna Dunlap, review these calls. Ms. Dunlap is a recent addition to our
    office and thus was not available to review the discovery previously.1 There are 377 jail calls
    left to be reviewed (approximately 6032 minutes or 100.5 hours of calls). We are seeking
    approval of funding for Ms. Dunlap to review the remaining calls. We estimate that it will take
    approximately 60 hours to review the 377 calls that remaining. Therefore, we respectfully
    request that Ms. Dunlap be authorized to work up to 60 hours, at a rate of $75 per hour for a
    total of $4,500.

          I have attached a copy of Ms. Dunlap’s resume and paralegal certificate for Your
    Honor’s review in consideration of this request.2

                                                              Respectfully submitted,
                                                               s/
                                                               Lorraine Gauli-Rufo
                                                               CJA Attorney for Tyshawn Burgess
Enclosures
cc: All Counsel of Record (via ECF) (without enclosures)
    Alan Nelson (via email) (with enclosures)

1
  We initially had requested to contract a paralegal to review discovery on our initial submitted budget, however,
that paralegal was never utilized by us because she was not available.
2
  We submitted Ms. Dunlap’s paralegal certificate and resume as attachments to our submission to Your Honor via
email.
